 



Exhibit 10.3

 

SECURITY AND INTER-CREDITOR AGREEMENT

 

This SECURITY AND INTER-CREDITOR AGREEMENT (this “Agreement”) is made this 4th
day of December, 2014, by and among: (a) American CareSource Holdings, Inc., a
Delaware corporation (“Borrower”); (b) the direct or indirect, wholly-owned
subsidiaries of Borrower executing below (each individually, a “Subsidiary” and
all collectively, the “Subsidiaries”); (c) John Pappajohn, Mark Oman, Edward
Scanlon, Peter Unanue, Richard Turner, Matthew P. Kinley, Matthew Thompson, and
Bruce Rastetter (each individually, a “Guarantor” and collectively, the
“Guarantors”); and (d) Equity Dynamics, Inc., a Iowa corporation ("EDI"), solely
as the Collateral Agent (as defined in Section 7(a) below) as of the effective
date of this Agreement.

 

RECITALS

 

WHEREAS, the Guarantors identified on Exhibit A-1 (the "July Guarantors")
executed one or more guaranty agreements (the "July Guaranties") guarantying the
repayment of certain indebtedness of Borrower for an aggregate amount of five
million dollars ($5,000,000) on terms and conditions set forth in a Revolving
Line of Credit Note, dated July 30, 2014, in the original principal amount of
$5,000,000 and executed for the benefit of Wells Fargo Bank, N.A., its
successors or assigns (the “Bank”), as such note may be amended, restated,
modified, replaced or refinanced from time to time (hereinafter referred to,
together with any documents executed in connection therewith , as the "July
Note");

 

WHEREAS, in connection with the July Guaranties, Borrower and the July
Guarantors entered into an Inter-Creditor Agreement, dated as of July 30, 2014
(the "Original Inter-Creditor Agreement"), addressing certain rights and
obligations of the Borrower and the July Guarantors, all as more fully set forth
therein;

 

WHEREAS, the Borrower wishes to obtain additional financing of six million
dollars ($6,000,000) on certain terms and conditions set forth in a Revolving
Line of Credit Note, dated December 4, 2014, executed for the benefit of the
Bank (hereinafter referred to, as the same may be amended, restated or modified
from time to time, together with any documents executed in connection therewith,
as the "December Note");

 

WHEREAS, Borrower requested that the Guarantors identified on Exhibit A-2 (the
"December Guarantors") execute one or more guaranty agreements (the "December
Guaranties") guarantying the repayment of certain indebtedness of Borrower for
an aggregate amount of $6,000,000 on terms and conditions set forth in the
December Note;

 

WHEREAS, in connection with the July Note, Borrower and the Subsidiaries
executed security agreements and other documents (hereinafter referred to
collectively with any financing statements or other collateral documents,
instruments or writings executed in connection therewith, as the “Bank Security
Documents”) pursuant to which Borrower and the Subsidiaries granted to the Bank,
as security for all obligations of Borrower with respect to the July Note, a
security interest in certain personal property owned by Borrower and the
Subsidiaries as more fully set forth therein (hereinafter, the "Collateral");

 

 

 

  

WHEREAS, the Bank Security Documents also secure all obligations of Borrower to
Bank under the December Note;

 

WHEREAS, in connection with the execution of the December Note and the December
Guaranties, Borrower and all of the Guarantors desire to amend and restate the
Original Inter-Creditor Agreement in its entirety and to clarify and address
certain rights and obligations of the parties with respect to the July Note and
the December Note (collectively, the "Notes") and the July Guaranties and the
December Guaranties (collectively, the "Guaranties"), as more fully set forth
below, including, without limitation, the full subrogation, contribution or
other rights which Guarantors may have with respect to the Collateral in the
event of payments under the Guaranties (which such liens shall be subject and
subordinate to the liens granted to the Bank and to those others to which the
Bank’s interests are subordinate (collectively the "Priority Liens");

 

WHEREAS, Bank has consented to Borrower's grant of a subordinate lien in the
Collateral;

 

WHEREAS, Borrower and all Guarantors desire, for administrative convenience, to
appoint EDI as Collateral Agent, and EDI desires to accept such appointment, to
assist with preservation, perfection or enforcement of the liens of Guarantors
in the Collateral on the terms and conditions set forth below; and

 

NOW, therefore in consideration of the mutual promises and agreements contained
herein, the parties hereto agree as follows:

 

1.          Security Interest; Collateral.

 

(a) Borrower shall repay each Guarantor for any payments made by such Guarantor
in connection with such Guarantor’s respective Guaranty. Borrower and Guarantors
agree that in the event that any Guarantor or Guarantors make payment to the
Bank under the Guaranties, and Borrower fails to repay such Guarantor or
Guarantors within ten (10) days of Borrower's receipt of written demand and
evidence of such payments (an "Event of Default"), the paying Guarantor or
Guarantors shall have all rights and remedies of a secured creditor described
herein, which includes rights of foreclosure under Article 9 of the Uniform
Commercial Code.

 

(b) In furtherance of Section 1(a) hereof, Borrower and each Subsidiary
expressly grant to the Collateral Agent, for the benefit of the Guarantors, as
security for all obligations of Borrower to Guarantors hereunder, including,
without limitation, Sections 1(a) and 6 hereof (the "Secured Obligations"), a
security interest in the Collateral. Any grants of security interests or
descriptions of Collateral in the Bank Security Documents are hereby expressly
incorporated into this Agreement by reference as if fully set forth herein.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
the Bank Security Documents, all parties to this Agreement agree that neither
the Collateral Agent, nor any Guarantors, shall be deemed to hold (by virtue of
this Agreement, the Bank Security Documents or the Guaranties) any security
interest in any membership interests, stock, partnership interest or other legal
or beneficial interests (or other ownership or profit interests in, whether
voting or nonvoting) that Borrower has in any Subsidiaries or that any
Subsidiary has in any other Subsidiary.

 

2

 

  

2.          Subordination and Standstill.

 

(a) Collateral Agent and Guarantors acknowledge that the liens in, on or with
respect to the Collateral that are granted by Borrower hereunder to Collateral
Agent, for the benefit of the Guarantors, are expressly subordinated and made
junior in right, priority, operation and effect to any and all Priority Liens,
and such subordination shall be effective irrespective of the time, order or
method of creation, attachment or perfection of any such Priority Lien granted
in favor of the Bank or of any defect or deficiency or alleged defect or
deficiency in any such Priority Lien.

 

(b) Collateral Agent and Guarantors agree that until all obligations of Borrower
and Subsidiaries to the Bank have been satisfied in full and the Bank no longer
asserts a lien on the Collateral, neither the Collateral Agent nor any Guarantor
may exercise any right, remedy or power with respect to, or otherwise take any
action to enforce any security interest in, or realize upon, the Collateral as a
result of any payments made by any Guarantor under the Guaranties.
Notwithstanding the foregoing, the Collateral Agent may: (i) file a financing
statement or other documents to perfect its security interests in the
Collateral; (ii) file a claim or statement of interest with respect to the
Collateral in any bankruptcy, insolvency or similar proceeding; and (iii) bid
for and purchase the Collateral in any private or judicial foreclosure initiated
by any holder of a Priority Lien.

 

3.          Application of Payment and Proceeds.

 

(a) Borrower and Guarantors acknowledge that payments made to the Bank by
Borrower will be applied by the Bank in accordance with provisions of the Notes,
other applicable loan documents, or as specified from time to time by the
Borrower in its sole discretion. Notwithstanding the foregoing, it is the intent
of Guarantors that for purposes of determining the respective rights and
obligations of the Guarantors, payments made to the Bank by the Borrower with
respect to the Notes shall be deemed to be applied as follows: (i) first, to
interest accrued and unpaid on the July Note; (ii) second, to interest accrued
and unpaid on the December Note; (iii) third, to the principal balance of the
July Note and any other obligations of Borrower in connection therewith
(including, without limitation, late fees or collection costs) until no amounts
remain outstanding; and (iv) last, to the principal balance of the December Note
and any other obligations of Borrower in connection therewith (including,
without limitation, late fees or collection costs) until no amounts remain
outstanding.

 

(b) Guarantors agree that any proceeds realized from the enforcement of any
liens granted to the Collateral Agent, on behalf of the Guarantors, under this
Agreement or any related documents, instruments or writings and that are not due
to the Bank or any other holder of a Priority Lien with respect to the
Collateral, shall be applied as follows (and Guarantors hereby expressly direct
Collateral Agent to apply such proceeds in the following manner): (i) first, to
repayment of the Secured Obligations owed by Borrower to the July Guarantors
until all such obligations are paid in full; (ii) next, to repayment of the
Secured Obligations owed by Borrower to the December Guarantors until all such
obligations are paid in full; and (iii) last, any remaining proceeds shall be
paid to, or as directed by, Borrower. In the event that any Guarantor receives
any monies in excess of his entitlement under this Section 3(b), then such
Guarantor shall hold any such excess monies as custodian for the party entitled
to the same pursuant to the preceding sentence and shall promptly return such
monies to the Collateral Agent for proper distribution.

 

3

 

  

4. Guarantor Obligations; Rights of Contribution.

 

(a) Each Guarantor acknowledges and agrees that (i) the July Guarantors are only
liable for amounts due under the July Note and the December Guarantors are only
liable for amounts due under the December Note, (ii) all payments made by the
July Guarantors will be applied by the Bank to the July Note, and all payments
made by the December Guarantors will be applied by the Bank to the December
Note, (iii) the aggregate amount for which any Guarantor shall be liable on any
date with respect to the Note or Notes in which such Guarantor has guaranteed
shall be the outstanding balance on such Note on such date multiplied by the
Proportionate Share Percentage set forth for such Note or Notes opposite the
applicable Guarantor’s name on Exhibit A-1 and Exhibit A-2, which amount will
not exceed, in the aggregate, the Guaranty Amount set forth opposite the
applicable Guarantor’s name on Exhibit A-1 and Exhibit A-2.

 

(b) Each July Guarantor agrees that if the Bank demands payment of the July Note
from any July Guarantors, each July Guarantor shall pay his Proportionate Share
Percentage of such demand (as set forth on Exhibit A-1). Similarly, each
December Guarantor agrees that if the Bank demands payment of the December Note
from any December Guarantors, each December Guarantor shall pay his
Proportionate Share Percentage of such demand (as set forth on Exhibit A-2). Any
payments to the Bank by a Guarantor shall reduce the applicable Guaranty Amounts
opposite such Guarantor’s name on Exhibit A-1 and Exhibit A-2.

 

(c) If any Guarantor (each, a "Paying Guarantor") makes a payment in connection
with a Guaranty in excess of such Guarantor’s Proportionate Share Percentage of
any amount demanded by the Bank, then upon an Event of Default, the Paying
Guarantor shall give written notice of his payment and the Event of Default to
the Collateral Agent. Within two days after receipt of such notice, Collateral
Agent shall prepare and deliver a statement to all other Guarantors of the same
Note indicating the amount paid and the amount owed by each Guarantor (each, a
"Contributing Guarantor") (taking into account all prior payments made). Within
five days of receipt of the Collateral Agent’s notice, each Contributing
Guarantor shall dispute the information presented in the Collateral Agent’s
notice or pay to the Collateral Agent (taking into account all prior payments
made) an amount equal to such Contributing Guarantor's Proportionate Share
Percentage of such payment. The interested Guarantors shall attempt in good
faith to resolve all disputes for at least 15 days before pursuing other legal
remedies. If multiple Paying Guarantors have made payment under the same Note,
Collateral Agent shall provide in its written notices a description of all
payments made and a calculation of amounts owed by each Contributing Guarantor
(which may include certain of the Paying Guarantors) in order to equalize the
payment obligations in accordance with the applicable Proportionate Share
Percentages.

 

4

 



 

(d) All payments made by Contributing Guarantors shall be made directly to the
applicable Paying Guarantor indicated in the Collateral Agent’s notice. All
payments by a Contributing Guarantor shall decrease such Contributing
Guarantor’s applicable Guaranty Amount shown in Exhibit A-1 or A-2, and shall
increase the remaining Guaranty Amount of the Paying Guarantor.

 

5.          Consideration. The July Guarantors acknowledge receipt of adequate
consideration for the execution of the July Guaranties, which includes the
rights granted in the Warrants to Purchase Common Stock of the Company, dated
July 30, 2014, as amended. In order to induce the December Guarantors to execute
the December Guaranties, the December Guarantors shall be issued, upon the
execution of this Agreement and the December Note, warrants to purchase Nine
Hundred Sixty Thousand (960,000) shares of the common stock of Borrower at an
exercise price of Two and 71/100 Dollars ($2.71) per share. The warrants shall
be in the form attached hereto as Exhibit B and allocated to the December
Guarantors in accordance with Exhibit A-2.

 

6.          Legal fees, costs, and expenses. Borrower agrees that it is
ultimately responsible for all reasonable costs and expenses, including
reasonable attorneys’ fees incurred by the Bank, each Guarantor and the
Collateral Agent with respect to this Agreement, the Notes, and other documents,
instruments or writings that are attendant with these obligations, and all fees
and other charges incurred by the Bank and each Guarantor related to this
transaction. All such fees for which Borrower is responsible will be paid by
Borrower to the party entitled thereto immediately upon demand.

 

7.          Collateral Agent.

 

(a) Each Guarantor hereby irrevocably appoints, designates and authorizes EDI as
its collateral agent (together with its co-agents, sub-agents,
attorneys-in-fact, successors, assigns and replacements to the extent allowed in
accordance with the terms hereof, the "Collateral Agent") under and for purposes
of this Agreement to take such actions as Collateral Agent deems to be necessary
or desirable for purposes of acquiring, holding and enforcing any and all
security interests, mortgages, pledges, hypothecations, assignments, or other
lien (statutory or otherwise) against, in, on, or with respect to the
Collateral, including, without limitation (i) perfecting or maintaining perfect
of the security interest granted by Borrower in the Collateral, (ii) making
demands and giving notices under this Agreement or applicable law; (iii)
selling, leasing, releasing, surrendering, realizing upon or otherwise dealing
with, in any manner and in any order, all or any portion of the Collateral, (iv)
exercising any other powers set forth in the hereunder with respect to the
Collateral or otherwise available under applicable law; (v) distributing
proceeds realized by the Collateral Agent from the Collateral in accordance with
the terms of Section 3(b) hereof; and (iv) processing payments from Paying
Guarantors and disbursing payments from Contributing Guarantors. Collateral
Agent acknowledges and agrees that any actions performed or to be performed by
it hereunder as Collateral Agent or otherwise shall be without financial
remuneration from the Guarantors or Borrower. Each Guarantor acknowledges that
it has, independently and without reliance upon Collateral Agent, any other
Guarantor or any related parties, and based on such documents and information as
it has deemed appropriate, made its own analysis and decision to enter into this
Agreement and to rely on the judgment of the Collateral Agent, and hereby waives
any conflicts or potential conflicts that may arise. The provisions of this
Section 7 are solely for the benefit of the Collateral Agent and the Guarantors,
and neither Borrower nor any other person or entity shall have rights as a third
party beneficiary of any of such provisions. EDI hereby accepts this appointment
and agrees to act as the Collateral Agent for the Guarantors in accordance with
the terms of this Agreement.

 

5

 



 

(b) Notwithstanding any provision to the contrary contained in this Agreement,
the Collateral Agent shall not be deemed to have any fiduciary relationship with
any Guarantor or with Borrower solely by virtue of its role as Collateral Agent
hereunder, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law and the
term "agent" is instead used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties;

 

(c) Without in any way limiting the Collateral Agent's discretion hereunder,
Guarantors expressly agree that (i) Collateral Agent shall not be required to
take any action that, in the opinion of its counsel, may expose the Collateral
Agent to liability or that is contrary to this Agreement or applicable Law; (ii)
neither Collateral Agent, nor any of its respective directors, officers,
employees or agents shall be liable for any action taken or not taken by it (A)
in the absence of its own gross negligence or willful misconduct or (B) with the
prior written consent of, or at the request of, the three Guarantors identified
on Exhibit C (the "Guarantor Committee"), (iii) neither Collateral Agent, nor
its directors, officers, employees or agents shall be responsible for or have
any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report, opinion or other document delivered hereunder or in
connection herewith or therewith, or (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein; and
(iv) the Collateral Agent shall not be required to advance or expend any funds,
to incur any financial liability, or to institute any legal proceedings arising
out of or in connection with this Agreement unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

(d) Collateral Agent shall be entitled to rely upon, and shall not (nor shall
any of its directors, officers, employees or agents) incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
person or entity. Collateral Agent may consult with legal counsel, independent
accountants and other experts reasonably selected by it, and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts. Collateral Agent may at any time and from
time to time, but shall be under no obligation to, solicit written instructions
in the form of directions from the Guarantor Committee or an order of a court of
competent jurisdiction as to any action that it may be requested or required to
take, or that it may propose to take, in the performance of any of its
obligations under this Agreement.

 

6

 

 

(e) Collateral Agent may resign from the performance of all its functions and
duties hereunder at any time by giving thirty (30) days’ prior notice to
Borrower and the Guarantors. Collateral Agent may be removed at any time by the
Guarantor Committee. Such resignation or removal shall take effect upon the
appointment of a successor collateral agent, in accordance with the following
provisions:

 

(i) Upon any notice of resignation by Collateral Agent or upon the removal of
Collateral Agent by the Guarantor Committee, the Guarantor Committee shall
appoint a successor collateral agent under this Agreement. So long as no Event
of Default has occurred and is continuing, such replacement collateral agent
must be approved by Borrower in writing, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(ii) If no successor collateral agent has been appointed by the Guarantor
Committee within thirty (30) days after the date such notice of resignation was
given by Collateral Agent or the Guarantor Committee elected to remove
Collateral Agent, any Guarantor or EDI may petition any court of competent
jurisdiction for the appointment of a successor collateral agent. Such court may
thereupon, after such notice, if any, as it may deem proper, appoint a successor
collateral agent, as applicable, who shall serve as Collateral Agent under this
Agreement until such time, if any, as the Guarantor Committee appoints a
successor collateral agent, as provided above.

 

Upon the acceptance of a successor’s appointment as Collateral Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Collateral Agent, and
the retiring (or removed) Collateral Agent shall be discharged from all of its
duties and obligations hereunder. The retiring (or removed) Collateral Agent
will promptly transfer any Collateral in its possession or control to the
successor Collateral Agent and will, subject to payment of its reasonable costs
and expenses (including the fees and expenses of outside counsel), execute and
deliver such notices, instructions and assignments as may be reasonably
necessary or desirable to transfer the rights of the Collateral Agent with
respect to such Collateral to the successor Collateral Agent. After the
retirement or removal of any Collateral Agent hereunder, the provisions of this
Section 7 shall continue in effect for the benefit of such retiring (or removed)
Collateral Agent in respect of any actions taken or omitted to be taken by it
while serving as Collateral Agent.

 

8.          Miscellaneous.

 

(a) This Agreement amends and restates, supersedes and otherwise replaces in
full the Original Inter-Creditor Agreement, and all parties thereto release any
and all claims, rights, and benefits existing or relating to events occurring
prior to the effective date of this Agreement under the Original Inter-Creditor
Agreement and under all other documents, agreements and other instruments
relating to the July loan transaction described in the recitals (it being the
intention of the parties that the Original Inter-Creditor Agreement no longer be
of any force or effect once this Agreement has been executed by all parties
hereto).

 

7

 

  

(b) This Agreement may be executed in one or more identical counterparts which
when executed by all parties shall constitute one and the same agreement. This
Agreement may be executed by fax or other electronic means (such as .pdf or
.tiff). This Agreement remains in full force and effect even if the underlying
promissory notes, security agreement, financing statements, or other documents
executed between Borrower and the Bank or Borrower and the Guarantors are
extended, modified, or changed in any way. It is the intent of the parties that
if additional financing is obtained by Borrower pursuant to essentially the same
agreement, that this Agreement shall remain in full force and effect.

 

(c) EDI and each Guarantor acknowledges that Adam S. Winger, in his capacity as
general counsel of the Borrower, and the law firm of Baker, Donelson, Bearman,
Caldwell & Berkowitz, a Professional Corporation, are representing the Borrower
in connection with this Agreement and the transactions and agreements related
hereto, and that neither is representing any other party (including any
Guarantor). EDI and each Guarantor further acknowledges that it has been given
the opportunity to obtain counsel to review the terms and conditions of this
Agreement, and as a result, this Agreement shall not be interpreted against any
party as the drafter.

 

(d) There are no third party beneficiaries to this Agreement; provided, however,
that the Bank is an express third party beneficiary solely with respect of the
terms of Section 2 hereof.

 

(e) Words and phrases contained in this Agreement shall be construed as singular
or plural in number and in the masculine, feminine or neutered gender according
to the context in which such words and phrases appear. It is understood that two
of the December Guarantors are also July Guarantors and, for purposes of
clarity, their rights and obligations as a July Guarantor or a December
Guarantor must be exercised independently in accordance with their respective
role in each such grouping of Guarantors.

 

(f) This Agreement may be specifically modified only by written agreement of all
the parties to this Agreement and cannot be assigned by any party without the
express written consent of the other parties to this Agreement.

 

(g) This Agreement shall be construed under the internal laws of the State of
Iowa without regard of any conflicts of law provision.

 

(h) If for any reason any provision of this Agreement shall be inoperative the
validity and effect of other provisions shall not be affected thereby.

 

(i) This Agreement contains the entire agreement of the parties, integrates all
terms and conditions mentioned and are incidental to this Agreement and
supersedes all prior negotiations and writings and any other previous
understanding regarding the parity between the parties to this Agreement. No
modifications or waiver of any provisions of this Agreement shall be valid
unless signed in writing by all parties hereto.

 

8

 

 

Exhibit 10.3

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

BORROWER:

 

American CareSource Holdings, Inc. 

 

By:   /s/ Matthew D. Thompson   Name:  Matthew D. Thompson Title:    Chief
Financial Officer

  

SUBSIDIARIES:

 

ACSH Primary Care Holdings, LLC, 

ACSH Urgent Care Holdings, LLC, 

ACSH Service Center, LLC, 

each a Delaware limited liability company

 

ACSH Primary Care of Florida, LLC

ACSH Urgent Care of Florida, LLC,

each, a Florida limited liability company

 

ACSH Primary Care of Georgia, LLC

ACSH Urgent Care of Georgia, LLC

each, a Georgia limited liability company

 

ACSH Primary Care of Virginia, LLC

ACSH Urgent Care of Virginia, LLC

each, a Virginia limited liability company

 

ACSH Primary Care of Alabama, LLC

ACSH Urgent Care of Alabama, LLC

each, an Alabama limited liability company

 

By:   /s/ Matthew D. Thompson   Name:  Matthew D. Thompson   Title:    Chief
Financial Officer  



 

[Signature Page to Security and Inter-Creditor Agreement
Page 1 of 2]

 

 

GUARANTORS:

      /s/ John Pappajohn   John Pappajohn, Guarantor       /s/ Mark Oman   Mark
Oman, Guarantor       /s/ Edward Scanlon   Edward Scanlon, Guarantor       /s/
Peter Unanue   Peter Unanue, Guarantor       /s/ Matthew P. Kinley   Matthew P.
Kinley, Guarantor       /s/ Richard Turner   Dr. Richard Turner, Guarantor      
/s/ Matthew Thompson   Matthew Thompson, Guarantor       /s/ Bruce Rastetter  
Bruce Rastetter, Guarantor  



 

Equity Dynamics, Inc., as Collateral Agent

 

By: /s/ Matthew P. Kinley   Name: Matthew P. Kinley   Title: Senior Vice
President  

 

[Signature Page to Security and Inter-Creditor Agreement
Page 2 of 2]

 

 

Exhibit 10.3

 

EXHIBIT A-1

 

Identity of Guarantors and

 

Allocation to Guarantors

 

for the July Guaranties 

 

Guarantor  Guaranty Amount   Proportionate
Share %   Warrants  John Pappajohn  $2,750,000    55.0%   440,000  Mark Oman 
$1,000,000    20.0%   160,000  Ed Scanlon  $500,000    10.0%   80,000  Peter
Unanue  $250,000    5.0%   40,000  Matthew P. Kinley  $250,000    5.0%   40,000 
Dr. Richard Turner  $150,000    3.0%   24,000  Matthew Thompson  $100,000  
 2.0%   16,000  Total  $5,000,000    100.0%   800,000 

  

Exhibit A-1

 

 

Exhibit 10.3

 

EXHIBIT A-2

 

Identity of Guarantors and

 

Allocation to Guarantors

 

for the December Guaranties 

 

Guarantor  Guaranty Amount   Proportionate
Share %   Warrants  John Pappajohn  $3,000,000    50%   480,000  Mark Oman 
$2,000,000    33.33%   320,000  Bruce Rastetter  $1,000,000    16.67%   160,000 
Total  $6,000,000    100.0%   960,000 

 

Exhibit A-2

 

 

Exhibit 10.3

 

EXHIBIT B

 

Form of Warrant Agreement

 

Exhibit B

 

 

Exhibit 10.3

 

EXHIBIT C

 

Guarantor Committee

 

Initial members of the Guarantor Committee are as follows:

 

Matt Kinley

 

Richard D. Turner

 

Bruce Rastetter

 

Exhibit C

